Name: Commission Regulation (EEC) No 1136/79 of 8 June 1979 laying down detailed rules for the application of special import arrangements for certain types of frozen beef intended for processing and repealing Regulation (EEC) No 572/78
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  foodstuff;  trade;  animal product
 Date Published: nan

 No L 141 / 10 Official Journal of the European Communities 9 . 6 . 79 COMMISSION REGULATION (EEC) No 1136/79 of 8 June 1979 laying down detailed rules for the application of special import arrangements for certain types of frozen beef intended for processing and repealing Regula ­ tion (EEC) No 572/78 take account of the quantity of frozen meat necessary for the manufacture of the products in each group ; Whereas the manufacturing process for homogenized preserves is different from that for other preserves ; whereas coefficients which take account of their special characteristics should therefore be fixed for the former ; Whereas the application t&gt;f the special arrangements provided for in Article 14 (3) (b) of Regulation (EEC) No 805/S8 presupposes that there is an intervention agency holding frozen meat ; Whereas when these special arrangements apply, they can have an economic effect only if the arrangements provided for in Article 14 (3) (a) of Regulation (EEC) No 805/68 are simultaneously suspended ; Whereas this Regulation incorporates the provisions of Commission Regulation (EEC) No 572/78 (3 ), which can therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Arti ­ cles 14 (4) (c) and 25 thereof, Whereas Article 14 of Regulation (EEC) No 805/68 lays down special arrangements for imports of certain types of frozen beef intended for processing ; whereas these arrangements consist of the total suspension of the import levy on such frozen meat, where it is intended for the manufacture of preserves containing no characteristic ingredients other than beef and jelly, and of the total or partial suspension of the levy on imports of frozen beef intended for the manufacture of other processed products ; Whereas only persons who have been engaged in the meat processing industry for at least a year should be eligible for these arrangements ; whereas, moreover, appropriate legal procedures exist enabling processing undertakings to have recourse to the import trade to meet their requirements ; Whereas implementation of the arrangements provided for in Article 14 of Regulation (EEC) No 805/68 requires effective supervision of the processing of imported meat and such processing should there ­ fore be authorized only on the territory of the importing Member State ; Whereas, to prevent frozen beef imported with suspen ­ sion of the levy being deflected from its destination , such suspension should be conditional upon a declara ­ tion guaranteeing that destination and upon the provi ­ sion of a security ; Whereas preserves manufactured in the Community can be classified in four groups according to their meat content ; whereas coefficients should be fixed to HAS ADOPTED THIS REGULATION : Article 1 1 . The arrangements provided for in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 may apply only to a natural or legal person who for at least 12 months has been engaged in the manufacture of preserves containing no characteristic ingredients other than beef and jelly and who is entered in a public register of a Member State . 2 . The arrangements provided for in Article 14 ( 1 ) (b) of Regulation (EEC) No 805/68 may apply only to a natural or legal person who for at least 12 months has been engaged in the processing industry for the manufacture of products containing beef other than those referred to in paragraph 1 and who is entered in a public register of a Member State . ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 24. (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . P) OJ No L 78 , 22 . 3 . 1978 , p. 17 . 9 . 6 . 79 Official Journal of the European Communities No L 141 / 11 Article 2 1 . Eligibility for total or partial suspension of the import levy under Article 14 ( 1 ) of Regulation (EEC) No 805/68 shall be conditional upon : (a) a written undertaking, given at the time of comple ­ tion of customs import formalities, that the frozen meat is intended , in the importing Member State and in the establishment indicated in the licence application : (aa) for the manufacture of the preserves referred to in Article 14 ( 1 ) (a ) of Regulation (EEC) No 805/68 , or (bb) for the manufacture of the other products referred to in Article 14 ( 1 ) (b) of that Regula ­ tion ; (b) the provision of a security equal to the amount suspended of the levy applicable on the day of importation ; (c ) a written undertaking to pay the additional sum referred to in paragraph 8 on the quantity of imported frozen meat in respect of which the proof referred to in paragraph 3 is not furnished . 2 . The security shall be provided , at the choice of the applicant, either in cash or in the form of a guarantee given by an institution meeting the criteria laid down by the Member State on whose territory importation is to be effected . 3 . Except in case of force majeure, the security referred to in paragraph 1 (b) shall not be released in whole or in part unless, within seven months following the month of importation , proof is furnished to the satisfaction of the competent authori ­ ties of the importing Member State that all or part of the imported frozen meat has been processed , in the establishment specified on the import licence , within three months following the month of importation . The amount of the security released shall be in propor ­ tion to the quantity for which proof of processing has been furnished . The security shall be released immediately after such proof has been furnished . The amount of the security not released shall be forfeit and retained as levy . 4 . In the case of frozen meat imported under the arrangements referred to in paragraph 1 (a) (aa), the proof referred to in paragraph 3 shall not be regarded as furnished unless the quantity of preserves manufac ­ tured from such meat is at least equivalent to the quantity imported . The coefficients for determining the quantity of frozen boned meat contained in a given quantity of preserves are set out in the Annex hereto . 5 . For the purposes of Article 14 ( 1 ) (a) of Regula ­ tion (EEC) No 805/68 'preserves' means products falling within subheading 16.02 B III b) 1 bb) of the Common Customs Tariff, containing by weight 20 % or more of meat of bovine animals, excluding offal and fat, in which beef and jelly account for at least 85 % of the total net weight . 6 . For the purposes of Article 14 ( 1 ) (b) of Regula ­ tion (EEC) No 805/68 'manufacture' means processing into products other than those specified in Article 1 ( 1 ) (a) of that Regulation or referred to in paragraph 5 hereof. 7 . For the purposes of this Regulation , 100 kilo ­ grams of unboned meat shall be deemed equal to 77 kilograms of boned meat. 8 . The additional sum mentioned in paragraph 1 (c) shall be equal to the highest levy applicable to imports of frozen meat, falling within the subheading in question , effected during the period between the day of importation and the last day on which the proof referred to in paragraph 3 may be furnished, less the amount of the security which has not been released . This sum shall be paid as levy . Article 3 1 . Article 14 (3) (b) of Regulation (EEC) No 805/68 may be applied when it is found that the quantities of frozen meat held by the intervention agencies exceed or are likely to exceed 10 000 tonnes . 2 . Where Article 14 (3) (b) of Regulation (EEC) No 805/68 is applied the measures provided for in Article 14 (3) (a) of that Regulation shall be suspended . 3 . Articles 1 and 2 shall apply in the case provided for in paragraph 1 . Article 4 Member States shall set up a system of customs or administrative supervision to ensure that the meat is processed , and in particular a form of control to enable the quantity of frozen boned meat used in the manufacture of homogenized preserves to be deter ­ mined . Article 5 Member States shall communicate to the Commission not later than the 1 5th day of each month : (a ) giving separate particulars for each of the subhead ­ ings for frozen meat and for each of the arrange ­ ments provided for in Article 14 ( 1 ) of Regulation (EEC) No 805/68 , the quantities imported during the preceding months ; No L 141 / 12 Official Journal of the European Communities 9 . 6 . 79 (b) the quantities imported, broken down as indicated under (a), in respect of which the proof referred to in Article 2 (3) has been furnished during the preceding month ; (c) the quantities of products manufactured during the preceding month , broken down by type of products and expressed in net weight of the finished product . Article 6 Regulation (EEC) No 572/78 is hereby repealed . Article 7 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 June 1979 . For the Commission Finn GUNDELACH Vice-President ANNEX Product Coefficient I. Preserved food , other than homogenized, containing the following percentages of meat of bovine animals : 1 . 80 % or more of meat , excluding offal and fat 1.50 2 . 60 % or more but less than 80 % of meat, excluding offal and fat 110 3 . 40 % or more but less than 60 % of meat, excluding offal and fat 0.90 4 . 20 % or more but less than 40 % of meat, excluding offal and fat 0.30 II . The coefficient applicable in respect of homogenized preserves shall corres ­ pond to the quantity, expressed in kilograms of boned frozen meat, used in the manufacture of one kilogram of preserves